  Case 18-50803          Doc 56   Filed 10/07/19 Entered 10/07/19 15:21:49         Desc Main
                                    Document     Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION

In re:

Hudler Tree Farm, LLC,                              Chapter 7

                     Debtor.                        Case No. 18-50803



                            APPLICATION FOR COMPENSATION
                          TO MIDDLESWARTH, BOWERS & CO., LLP

         A. Cotten Wright, the trustee in the above-referenced case (the “Trustee”), hereby files

this Application for Compensation to Middleswarth, Bowers & Co., LLP (“Bowers”) for fees and

reimbursement of expenses for the period January 7, 2019 through July 23, 2019, respectfully

represents as follows:

         1.     On January 15, 2019, the Court entered an Order on the Trustee’s application to

employ Bowers as accountants for the Trustee in this case. (D.E. 14).

         2.     Bowers contends that it spent the following collective time in performing the

services referred to herein, and it is informed and believes that its services rendered as

accountants for the Trustee are reasonably worth the sum set forth below, and that it should be

allowed and paid said sum as professional fees and expenses as a cost of administration of the

bankruptcy estate:



          Edward P. Bowers                 1.00 hrs.      @ $285              $285.00
          Laurie LeGrand                   0.00 hrs.      @ $225                $0.00
          Michael T. Bowers                7.40 hrs..     @ $225            $1,665.00
          Akiko Bowers                     0.00 hrs.      @ $85                 $0.00
          Total Fees:                                                       $1,950.00
          Expenses:                                                          $ 5.30
          Total Fees & Expenses:                                            $1,955.30


                                                1
  Case 18-50803        Doc 56     Filed 10/07/19 Entered 10/07/19 15:21:49            Desc Main
                                    Document     Page 2 of 5



       3.      Attached hereto as Exhibit A is a summary of Bowers’ prior applications for

compensation in this case. Exhibit B reflects a summary of the total billings of all time-keepers

for the application period. Exhibit C provides the detail relative to Bowers’ current fees and

expenses, broken out by task categories.

       WHEREFORE, the Trustee requests that the court approve compensation for Bowers in

the amount of $1,950.00 and expenses reimbursed in the amount of $5.30 to Bowers from the

estate as a cost of administration in this matter.

       This the 7th day of October, 2019.

                                                         /s/ A. Cotten Wright
                                                         A. Cotten Wright (State Bar No. 28162)
                                                         Grier Wright Martinez, PA
                                                         101 North Tryon Street, Suite 1240
                                                         Charlotte, NC 28246
                                                         (704) 332-0207Telephone
                                                         (704) 332-0215 Facsimile
                                                          cwright@grierlaw.com

                                                         Attorneys for the Trustee




                                                     2
     Case 18-50803     Doc 56    Filed 10/07/19 Entered 10/07/19 15:21:49   Desc Main
                                   Document     Page 3 of 5

                                       EXHIBIT A
                      SUMMARY OF PRIOR FEE APPLICATIONS




                                            Accountant
                     Accountant Fees     Expenses Applied   Accountant Fees &
Application Date       Applied For             For           Expenses Received   Order Date

     None
  Case 18-50803       Doc 56    Filed 10/07/19 Entered 10/07/19 15:21:49         Desc Main
                                  Document     Page 4 of 5

                                       EXHIBITB
                                  USER TIME SUMMARY



                                   Title           Hours            Rate               Total

Fees:
            Edward P. Bowers     Partner            1.00                285.00          285.00
            Michael T. Bowers    Partner            7.40                225.00        1,665.00
            Laurie LeGrand       Associate          0.00                225.00            0.00
            Akiko Bowers         Bookeeper          0.00                 85.00            0.00


                                                           Total Fees                1,950.00

Expenses:
                                                PACER Charges                            4.80
                                                Postage                                  0.50


                                                           Total Expenses                 5.30


                                                           Total Fees & Expenses      1,955.30
           Case 18-50803   Doc 56   Filed 10/07/19 Entered 10/07/19 15:21:49    Desc Main
                                      Document     Page 5 of 5


     Hudler Tree Farm, LLC                                INVOICE NO.:         0013385-IN
                                                                 DATE:         10/02/19
                                                          CLIENT CODE:         1850803

                                                              PAGE NO.:          1

FOR PROFESSIONAL SERVICES RENDERED:                           HOURS             AMOUNT


FORENSIC ACCOUNTING

01/07/19    Edward P. Bowers                           .15                            42.75
            Review petition and docket. Email to C.Wright re:
            records.
01/08/19    Edward P. Bowers                           .15                            42.75
            Call with C.Wright re: case.
01/11/19    Edward P. Bowers                           .70                           199.50
            Email with H.Barker (0.10). Call with her (0.10).
            Download and restore Quickbooks to server (0.50).
02/18/19    Michael T. Bowers                        2.30                            517.50
            Work on beginning trustee review of the activity
            for recoverable transactions. Discuss Darcy Baker
            with E.Bowers re: potential insider.
02/19/19    Michael T. Bowers                        1.20                            270.00
            Continue work on trustee reviews
02/20/19    Michael T. Bowers                         1. 35                          303.75
            Continue trustee review.
02/25/19    Michael T. Bowers                         1.15                           258.75
            Continue trustee review.
06/19/19    Michael T. Bowers                         1. 25                          281.25
            Work on report to trustee on insider review
07/23/19    Michael T. Bowers                          .15                             33.75
            Email from A.Gorman re: 2018 Hudler Tree Farm.
            Download accrued reports and email to A.Stull.

                                                            TOTAL FEES:              1950.00

EXPENSES


01/30/19     Postage                                                                     .50
01/31/19     PACER Chrgs - Jan 19                                                       1. 20
03/31/19     PACER Charges Mar 19                                                       3.60

                                                       TOTAL EXPENSES:                  5.30



                                                            AMOUNT DUE:              1955.30
